DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Response to Amendment
3.	Claims 21-29 are newly added for Examination. Previous claims 3-6, 8-9, 12-15 and 17 have been amended.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The claim has been amended as follows in order to correct inconsistency based on claims 21, 22.

23. (Currently Amended) The UE of Claim 22,

uplink shared channel (PUSCH) data using a turbo encoder,
wherein the trasnceiver [[transmitter]] is further configured to transmitting the encoded PUSCH data using symbols k-1 and k+5, and
wherein symbols k—1, k, k+1, k+2, k+3, k+4, and k+5 are consecutive in time.

                                                Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  Claims 1-29 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting a Rank Indicator (RI) using symbol k; transmitting an ACK/NACK using symbol k+1; and transmitting a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “demodulating an ACK/NACK using symbol k+1; and demodulating a Rank Indicator (RI) using symbol k, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 18 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “circuitry for transmitting an ACK/NACK using symbol k+1; and circuitry for transmitting a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 20 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “circuitry for demodulating an ACK/NACK using symbol k+1; and circuitry for demodulating a Rank Indicator (RI) using symbol k, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 21 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ a transceiver configured to: transmit a Rank Indicator (RI) using symbol k; transmit an ACK/NACK using symbol k+1; and transmit a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473